                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NEW YORK



 TYRON ESPEY,
                                      Plaintiff,
                            -vs-                                  DECISION AND ORDER

 SGT. RICE, SGT. OPPERMAN, and C.O. LAMAR,                         16-CV-6421-CJS-JWF

                                      Defendants.


                                        APPEARANCES


For Plaintiff:                                      Woodruff Lee Carroll, Esq.
                                                    Woodruff Lee Carroll, PC
                                                    600 East Genesee Street Suite 108
                                                    Syracuse, NY 13202
                                                    (315) 474-5356

For Defendants:                                     Hillel David Deutsch, A.A.G.
                                                    NYS Attorney General's Office
                                                    Department of Law
                                                    144 Exchange Boulevard
                                                    Rochester, NY 14614
                                                    (585) 327-3222

                                        INTRODUCTION
        Siragusa, J. This civil rights case alleging that a New York State inmate was subjected

to excessive force is before the Court on Defendants’ motion for summary judgment, based

on contention that Plaintiff failed to comply with the exhaustion requirement in the Prison

Litigation Reform Act of 1996 (“PLRA”), 42 U.S.C. § 1997e. Notice of Motion, Apr. 2, 2019,

ECF No. 42. Since the Court finds material issues of fact as to whether the Inmate Grievance

Program (“IGP”) was “available” to Plaintiff, it denies the application, and will set the matter

down for a pretrial hearing on the issue.
                                       STANDARD OF LAW
       “Summary judgment is proper only when, construing the evidence in the light most

favorable to the non‐movant, ‘there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334, 344

(2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).

                                         BACKGROUND
       Plaintiff alleged in a complaint filed with the New York State Department of Corrections

and Community Supervision (“DOCCS”) pursuant to New York Civil Service Law § 75, that on

September 19, 2015, Corrections Officer Lamar kicked him in the groin and Sergeant

Opperman pushed him face first into a wall, then started punching him in his back and ribs

while Sergeant Rice slammed his head against the wall. Ex. B, Deutsch Decl., Apr. 2, 2019,

ECF No. 42-3. In his federal civil rights complaint filed in this Court on June 22, 2016, Plaintiff

indicated he did not exhaust administrative remedies. In that regard, he responded to the

form complaint as follows: “If you did not exhaust your administrative remedies, state why you

did not do so: The officers made threats and I was scared for my safety so I told my family.

And my family called O.S.I.” Compl. at 5, ECF No. 1. Attached to the complaint is the same

narrative Plaintiff filed with DOCCS in his § 75 complaint.

       Defendants’ answer to the subject complaint, filed on September 23, 2016, ECF No.

7, contains only the following regarding exhaustion:

       AS TO “EXHAUSTION OF ADMINISTRATIVE REMEDIES”:

       11. Deny the allegations contained in paragraph “Exhaustion of Administrative
       Remedies”, including but not limited to discreet sub-parts or referenced
       documents, of the complaint.




                                           Page 2 of 11
Answer ¶ 11. Thus, Defendants have denied Plaintiff’s allegation that he did not exhaust

administrative remedies. Further, Defendants did not claim failure to exhaust administrative

remedies as an affirmative defense.

        Two years after filing their answer, Defendants sought leave from United States

Magistrate Judge Jonathan W. Feldman, to whom the Court referred this case for pretrial

matters, to amend the complaint to include the affirmative defense of failure to exhaust.

Judge Feldman denied that request “without prejudice to renew for the reasons stated on the

record.” Decision & Order at 1, Jun. 13, 2018, ECF No. 29. On March 12, 2019, Judge

Feldman addressed Defendants’ second motion to amend their answer to add the affirmative

defense of failure to exhaust. Decision & Order at 1, ECF No. 39. In their motion, Defendants

argued that allowing the amendment would not cause prejudice to Plaintiff “because in their

original answer to the complaint, the defendants denied plaintiff’s allegation that he had

exhausted his administrative remedies.” Id. at 3. Judge Feldman allowed the amendment. Id.

at 6.

        Defendants’ amended answer, filed on March 25, 2019, ECF No. 41, contains this

affirmative defense: “AS AND FOR A NINTH DEFENSE, Plaintiff has failed to exhaust

administrative remedies as to some or all of the allegations of the Complaint.” Amended

Answer at 5.

        Viewing the evidence in the light most favorable to the non-moving party, the Court will

adjudicate this motion based on Plaintiff’s statement in the complaint that he did not exhaust

administrative remedies because “[t]he officers made threats and I was scared for my

safety….” Compl. at 5.




                                          Page 3 of 11
        In his memorandum of law, Plaintiff’s counsel argues three bases for forgiving his

client’s failure to exhaust: (1) Defendants are estopped from asserting the affirmative defense

of failure to exhaust; (2) Plaintiff relied on a statement from the Inspector General that he did

not need to exhaust; and (3) exhaustion was unavailable to him because of the threats by the

guards and his use of the New York Civil Service Law § 75 complaint. The Court will address

each of these arguments.

Grievance Process
        New York State’s IGP was first established in 1976 pursuant to New York Corrections

Law § 139. Amador v. Andrews, 655 F.3d 89, 96–97 & n.3 (2d Cir. 2011) (citations omitted).

The IGP defines a grievance as “a complaint, filed with an IGP clerk, about the substance or

application of any written or unwritten policy, regulation, procedure or rule ... or the lack

[thereof][.]” N.Y. Comp. Code R. & Regs., tit. 7 (“N.Y.C.R.R.”) § 701.2(a) (2006). To initiate the

three-step grievance process, an inmate must file a written complaint with the Inmate

Grievance Resolution Committee (“IGRC”), 1 a facility-specific committee composed of inmates

and appointed staff members. See 7 N.Y.C.R.R. § 701.4–5. The complaint must “contain a

concise, specific description of the problem and the action requested.” N.Y. Comp. Codes R.

& Regs. tit. 7, § 701.5 (Lexis Advance through May 10, 2019). Upon filing, the grievance clerk

numbers and logs each grievance. Id. § 701.5(a)(2).

        If the inmate receives an unfavorable IGRC determination, the second step is to file an

appeal with the facility superintendent. Id. § 701.5(c). If the superintendent’s decision is

unfavorable, the third step is an appeal to the Central Office Review Committee (“CORC”). Id.



        1 “Typically, inmates file grievances with the grievance clerk.” Williams v. Correction Officer
Priatno, 829 F.3d 118, 119 (2d Cir. 2016) (citing N.Y.C.R.R. § 701.5(a)(1) ). “However, if an inmate is
housed in the special housing unit ..., and therefore segregated from the regular prison population, he
may give the grievance complaint to a correction officer to file for him.” Id. (citing N.Y.C.R.R. § 701.7).


                                              Page 4 of 11
§ 701.5(d); see also DOCCS Directive #4040 (“Dir. #4040”). Documents from CORC show

that Plaintiff did not exhaust any grievance to that body concerning the allegations of

September 19, 2015.

Estoppel
        The Second Circuit long ago recognized that estoppel is applicable to the PLRA

exhaustion requirement. Ziemba v. Wezner, 366 F.3d 161, 163 (2d Cir. 2004). In Ziemba, the

plaintiff had complained to the FBI, but the Second Circuit made no finding that a complaint

to the FBI and their subsequent investigation “amounted to exhaustion of his administrative

remedies.” Id. at 164. On remand, the district court denied the defense motion for summary

judgment based on failure to exhaust because of a material issue of fact. Ziemba v. Wezner,

No. 3:98CV2370(DFM), 2006 WL 860091, at *4 (D. Conn. Mar. 31, 2006).

        As to exhaustion, Plaintiff’s counsel argues that “[t]he alleged conduct of the guards

violates the United States Constitution. They cannot threaten prisoner with physical harm to

cover up their own wrongdoing.” Pl.’s Mem. of Law at 2, May 10, 2019, ECF No. 48. Contrary

to this Court’s local rule, neither Plaintiff when he was pro se, nor counsel, has filed the

required opposition to Defendants’ statement of undisputed facts. W.D.N.Y. Loc. R. Civ. P.

56(a)(2) (2018). Instead, counsel filed an affidavit alleging facts of which he could not possibly

have personal knowledge. Carrol Aff. ¶¶ 4–9. However, Defendants did depose Plaintiff and

that transcript is part of the file.

        According to Plaintiff’s testimony at the pretrial deposition, he was asked the following

questions and gave the following answers:

        Q. Right. I’m talking about grievances right now. So I’m going to ask about—I’m
        going to ask about the other things in a minute. You filed—did you file a
        grievance about the assault you just alleged on the 19th[?].




                                          Page 5 of 11
       A. I grieved it to the Inspector General’s Office, yes. They would—when I filed a
       grievance, they were playing with my mail so I had to—the—the officers wouldn’t
       send out my mail.

                                              * * *

       Q. Okay. When you got—did you file a grievance when you were in the box? 2

       A. That was the written paper, yes.

       Q. Okay. What written paper?

       A. The the—the—of what happened. Because you can file a grievance on a piece
       of paper when the officers they—they deny you a grievance so you file it on a
       piece of paper.

       Q. Okay. So you wrote down on a sheet of paper what happened?

       A. Yes.

       Q. Where—what did you do with that sheet of paper?

       A. I sent it to the superintendent, the grievance department, my mom and I gave
       a copy to my next door neighbor at rec and then I asked him to mail a copy to
       my mother too. Also. Just in case they were playing with my mail.

       Q. Okay. So—so you write the grievance, you send it your mom, you send it to
       the grievance department, you send it to the superintendent and you give a
       copy to your neighbor to write to – to mail to your mom?

       A. Yes.

       Q. Okay. Okay. Whe—what – what response do you get from the grievance
       department?

       A. I didn't get no response. I only got a response from the Inspector General's
       Office.

                                              * * *

       Q. [Y]ou said you wrote them the original grievance, you don’t hear back from
       them, time passes. Do you write them a letter saying, “Hey, what happened to
       my grievance?”

       A. Yes.


        2 No explanation is contained for the phrase “in the box.” The Court will assume it means the

Special Housing Unit (“SHU”).


                                            Page 6 of 11
        Q. Okay. When do you write that letter?

        A. I—I don't know when exactly that letter was written. I know it was after I got
        off the box. After I was released from the S.H.U.

                                                 * * *

        Q. Okay. Did you receive a response to that?

        A. I don't think so. I don't think – I—I didn't receive a response to anything, on
        the whole situation from anyone.

        Q. Okay. Did you ever appeal that grievance? Did you ever write to anybody
        saying, “Hey to—I never received a response to this appeal so I’m writing an
        appeal?”

        A. To Albany. I wrote to Albany, yes.

        Q. Okay.

        A. And they wrote me back and told me to—to write someone else. They told me
        I have to do something. I forgot.

Espey Dep. 60:13—21; 61:15—62:18; 64:5–13, 17—25; 65:2—6. Unfortunately, counsel

never inquired about Plaintiff’s statement in the complaint that he did not exhaust

administrative remedies.

        However, it appears that Plaintiff’s counsel has now abandoned any reliance on

Plaintiff’s stated belief at the deposition that he did grieve the assault of September 19, 2015,

and is, instead, following Plaintiff’s lead set by the non-exhaustion statement in his complaint.

Plaintiff’s counsel argues that Plaintiff received threats, and this is one factor3 that made the

grievance process unavailable to him. Plaintiff’s deposition testimony was that after a fight

took place at the correctional facility, which Plaintiff states did not involve him, he was,

        placed on the wall and asked who was [sic] the inmates fighting, and I told them
        I didn’t know fighting and then they—I was threatened by the officers, and told
        that if I didn’t—they got one man a sergeant, and if I didn’t tell them who was

          3 The other factor was that he was in SHU. However, as explained, below, being in SHU should

not preclude the filing of a grievance, but even if it did, Plaintiff was released before the 21-day window
to file a grievance had elapsed. Def.s’ Reply Mem. of Law at 6—7, May 17, 2019, ECF No. 49-2.


                                              Page 7 of 11
       fighting I was going to be blamed, and they was going to take me to the box and
       fuck me up.

Espey Dep. 27:19—25. When asked who was threatening him, Plaintiff responded, “Mehan

and I don’t know the other officer—it was more—it was a bunch of officers standing behind

me….” Espey Dep. 30:13—15. He also complained about being harassed for the rest of his

stay at Orleans Correctional Facility by “Officer Phoner,” Espey Dep. 66:12—13, a corrections

officer on E dorm where Plaintiff was taken after being released from the Special Housing Unit

(“SHU”). Id. at 66:17—19. He testified that Phoner “said he was going to put something in my

property to give me a new charge. He said he was going to place a weapon in my property and

a bunch of other harassing threats.” Espey Dep. 68:20—23. Further, Plaintiff testified that

when he did file grievances, “they sent Sergeant Rice to be the sergeant on my grievances,

and his—his—his disposition were real biased because he, as you see and as you already

know, he’s one of the—one of the—one of the other parties in this case of assaulting me.”

Espey Dep. 59:3—7.

       Defendants argue that because Plaintiff’s affidavit contradicts his deposition

testimony,

       Plaintiff has thus placed himself in a no-win situation. He cannot use the
       arguments proffered in his affidavit—explaining why he was unable to grieve —
       because it directly contradicts his deposition testimony that he did file a
       grievance. However, he also cannot raise the argument suggested by his
       deposition—that he mailed a grievance which was never filed—both because it
       would contradict his sworn affidavit and because it would constitute raising a
       new argument on a sur-reply (assuming the Court gave Plaintiff leave to file a
       sur-reply), and “[a]rguments raised for the first time in sur-replies are
       improper.” Duncan v. Crowell, 2017 U.S. Dist. LEXIS 166677, at *1 n.1
       (W.D.N.Y. Oct. 4, 2017) citing Dinsio v. Donnelly, 2007 U.S. Dist. LEXIS 90340,
       at *12—13 n.8 (N.D.N.Y. Sept. 24, 2007) (“It was improper to raise new claims
       and arguments in a supplemental memorandum.”), adopted by 2007 U.S. Dist.
       LEXIS 84670 (N.D.N.Y. Nov. 15, 2007).




                                         Page 8 of 11
Def.s’ Reply Mem. of Law 4—5, May 17, 2019, ECF No. 49-2. Adding to the confusion is what

the Court pointed out above: Defendants’ answer 4 disputes Plaintiff’s complaint paragraph

stating that he did not exhaust.

       “Because non-exhaustion is an affirmative defense, defendants bear the burden of

showing that a prisoner has failed to satisfy the exhaustion requirements.… Plaintiff must then

establish that the relevant exhaustion procedure was unavailable to him under Ross.” 5

Thomas v. Kinderman, No. 917CV00425DNHTWD, 2017 WL 8293605, at *5 (N.D.N.Y. Dec.

4, 2017), report and recommendation adopted, No. 917CV425DNHTWD, 2018 WL 1441336

(N.D.N.Y. Mar. 22, 2018) (citations omitted). Because Defendants have denied Plaintiff’s

statement that he failed to exhaust administrative remedies and elicited from him during his

deposition that he did attempt to file a grievance, the Court finds that a material issue of fact

precludes disposition on estoppel grounds at summary judgment.

The Inspector General’s Statement & N.Y. Civil Service Law § 75 Complaint
       Plaintiff relates that his family got the Inspector General involved and during that

individual’s investigation, he interviewed Plaintiff and told him that he did not need to file a

grievance. However, the grievance procedure does not pertain to filing a complaint with the

Inspector General. Federally, to comply with 42 U.S.C. § 1997e, a plaintiff must follow the

prescribed grievance procedure unless it is unavailable to him.

       PLRA requires “proper exhaustion,” which “‘means using all steps that the
       agency holds out, and doing so properly (so that the agency addresses the
       issues on the merits).’” PLRA exhaustion thus “demands compliance with an
       agency's deadlines and other critical procedural rules.”

Ruggiero v. Cty. of Orange, 467 F.3d 170, 176 (2d Cir. 2006) (quoting Woodford v. Ngo, 126



       4   The same denials that were in the original answer are in the amended answer.
       5   Ross v. Blake, 136 S. Ct. 1850 (2016).


                                            Page 9 of 11
S. Ct. 2378, 2385 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th

Cir.2002))). Filing a complaint with the Inspector General does not comply with the PLRA’s

requirements. As for Plaintiff’s claim that the Inspector General told him it was unnecessary

to file a grievance, that statement is incorrect and would not have precluded Plaintiff from

pursuing a grievance through the DOCCS’s grievance process, described above. See Kearney

v. Gebo, 713 Fed. App’x 39, 42 (2d Cir. 2017) (“Kearney’s pursuit of alternative relief from

the Inspector General’s Office and Commission of Correction did not render the ordinary

inmate grievance procedures ‘unavailable’ to him, such that he is excused from complying

with those ordinary procedures.”). As for the Civil Service Law § 75 complaint process, the

same answer would apply—using that procedure did not make the DOCCS’s grievance

procedure “unavailable” to Plaintiff.

       During oral argument on June 25, 2019, the Court raised the issues identified above

and asked Plaintiff’s counsel to indicate whether there was a material issue of fact requiring

a hearing, or whether the Court should decide the motion on the law based on his position

that Plaintiff’s filing of a letter with the inspector general satisfies the exhaustion requirement

of 42 U.S.C. 1997e. ECF No. 52. In a letter dated July 7, 2019, responding to the Court’s

inquiry, Plaintiff’s counsel wrote:

       Plaintiff is not contending that Espey meets 42 U.S.C. 1997e as a matter of law.
       Plaintiff is contending that Article 75 is a legitimate alternative to the prison
       grievance process and that what Espey did is sufficient to meet the standards
       of 42 USC 1997e on his facts precluding summary judgment. The issues raised
       by the Defense create a question of fact.”

Letter from Woodruff Lee Carroll, Esq., to the Court (Jul. 7, 2019) at 1, ECF No. 54. The first

two sentences are conflicting and the third is illogical. Plaintiff quite clearly is arguing that, as

a matter of law, his pursuit of a complaint under Article 75 was sufficient to meet the

exhaustion requirement of 42 U.S.C. § 1997e. He cites no authority for this proposition. He


                                           Page 10 of 11
does cite Matter of Bukowski (State of N.Y. Dep't of Corr. & Cmty. Supervision), 2017 NY Slip

Op 01934, ¶ 1, 148 A.D.3d 1386, 1386, 50 N.Y.S.3d 588, 590 (N.Y. App. Div. 3d Dep’t 2017).

That case makes absolutely no mention of the exhaustion requirement under 1997e. That

case involved a dispute between DOCCS and a correctional officer concerning disciplinary

actions taken against the correctional officer for kicking an inmate in the groin and rupturing

his testicle. The issue on appeal was whether the penalty awarded by the arbitrator (arbitration

was required under the collective bargaining agreement) could be vacated. As discussed

above, the process required in New York to satisfy the requirements of 1997e is the grievance

process, not an Article 75 complaint.

                                            CONCLUSION
        Plaintiff’s complaint to the Inspector General, and his use of the Civil Service Law § 75

procedure did not suffice to meet the exhaustion requirements in the PLRA. A material

question of fact precludes summary judgment on the question of whether Defendants are

estopped from asserting the affirmative defense of failure to exhaust, or whether they have

shown that Plaintiff failed to exhaust. Therefore, in accordance with Messa v. Goord, 652 F.3d

305, 310 (2d Cir. 2011), 6 the Court will schedule a pretrial hearing on the exhaustion issue

to resolve the factual dispute so that it can rule on the issue, which will either dictate dismissal

of the case, or the setting of a trial date.

DATED:         October 17, 2019
               Rochester, New York

                                               /s/ Charles J. Siragusa
                                               CHARLES J. SIRAGUSA
                                               United States District Judge

        6The Court of Appeals approved of the district court’s decision to hold a pretrial hearing on
whether threats from prison staff made the IGP unavailable to him and held, “we are not persuaded
by the argument that a jury trial should be permitted if exhaustion is no longer possible, i.e., if a
dismissal for failure to exhaust will ‘end litigation rather than shunting it to another forum.’” Messa,
652 F.3d at 310 (quoting Pavey v. Conley, 544 F.3d 739, 741 (7th Cir. 2008).


                                            Page 11 of 11
